Title: To Thomas Jefferson from Edmund Bacon, 24 October 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello 24th. Octo 1807.
                        
                        Inclosed are Mr. Peytons and Koopers accounts. as for the meadow land. I should think sir it would be best to
                            let Mr. Cravin Cleare as much of it as he would Because tending it first in Tobacco Cleansis the land Compleatly for the
                            Timothy. The best of Judge’s prefer that Plan However you no best.
                        I am at Present about the waist the waters made a Breach in the waist whare Mr. Perry put in the Sill of the
                            flood Gate in the race Bank. I shall Get it done next week without
                            an accident. the Custom to the Mill seems to increase Tho we are very dry heare. Corn Can not be had heare for less than 2
                            Dollers a Barril. I believe I shall Get of Craven nearly what we shall want.
                        I have some Property which I can dispose of to a water man Provided I would take a Part in Bringing up or
                            Carying down any thing the river to or from Richmond as you have or Commonly a  
                     ne from Rich[mond] 
                     nce with .
                        If it would make any differance sir with you I hope you will Excuse me as it does not make but little
                            differance with me, whither I sell the Property or not.) It is supposed Mr. Shoemaker will make but a bad out with Geting
                            wheet to Grind he has but little yet in the Mill People are not fond of Mr. Shoemaker by any means far as I can
                            understand. I do not recollect of any thing more at Present But am yours Truly
                        
                            E Bacon
                            
                        
                    